Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
We are of opinion that no lien was acquired upon the property in *403controversy, either by the mortgage to Woodville, or under the attachment sued out by the plaintiff. In the view we take of the case, however, the objections to the mortgage are immaterial. With reference to the attachment, it is sufficient to say that the property belonged to a corporation, and that the attachment was issued in a suit to which the corporation was not a party. It is true, the complaint was afterwards amended, and the corporation brought in, but the attachment had been executed and returned, and no additional steps were taken to perfect the lien. It is clear, therefore, that no lien was acquired under the attachment, and that the rights of plaintiff only date from the rendition of his judgment on the fourteenth of August, 1858. The defendants claim under a judgment rendered five days before, and the Court finds that this judgment became a lien upon the property anterior to that of the plaintiff. This disposes of the case in favor of defendants, and the judgment is therefore affirmed.